    Case 1:16-cv-06601-DLC-SN Document 293 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              16cv6601 (DLC)
NORMA KNOPF and MICHAEL KNOPF,         :
                                       :                   ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
MICHAEL PHILLIPS and PURSUIT HOLDINGS, :
LLC,                                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On July 30, 2020, with the consent of the parties, this

Court issued an Order staying this matter until the completion

of discovery and any summary judgment practice in Knopf v.

Esposito, et al., 17cv5833.     On August 11, the Court issued a

revised scheduling order in both this action and the Esposito

Action.   On that same day, plaintiffs filed a letter stating

that the August 11 Order did not set a date for the submission

of a Pretrial Order in this action.      It is hereby

     ORDERED that the Pretrial Order in this matter shall be

submitted on the same date as the Pretrial Order in the Esposito

Action.   Because that date depends on a number of contingencies
    Case 1:16-cv-06601-DLC-SN Document 293 Filed 08/12/20 Page 2 of 2



in the Esposito Action, it cannot be firmly set at this time.

     SO ORDERED:

Dated:    New York, New York
          August 12, 2020


                                  __________________________________
                                              DENISE COTE
                                     United States District Judge




                                   2
